Citation Nr: 0408528	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  92-22 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to an increased initial evaluation for 
cervical disc disease, currently evaluated as 20 percent 
disabling.

2.	Entitlement to an increased initial evaluation for 
myositis of the right shoulder, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to April 
1980.  He also served in the Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that granted the veteran service connection for 
cervical disc disease and for myositis in the right shoulder, 
at a 10 percent evaluation.  During the course of this 
appeal, the veteran's evaluation for his cervical disc 
disease was increased to a 20 percent evaluation.  The 
veteran continues to disagree with the level of disability 
assigned.  A hearing before the undersigned Veterans Law 
Judge sitting at the RO in September 2003.

In a letter received in September 1998 the veteran appears to 
be raising the issue of service connection for several 
disorders.  This matter is referred to the RO for appropriate 
action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that the veteran, in his hearing 
testimony from September 2003, appears to have indicated that 
his disability has recently increased in severity.  As the 
veteran was last examined in September 1999, four years prior 
to his hearing testimony, the Board is of the opinion that 
current specialized examinations should be conducted.

The records shows that following the September 1999 VA 
examination and the December 1999 rating action the veteran 
was not furnished a supplemental statement of the case.

The veteran has also indicated that he currently receives 
Social Security benefits, and has received treatment for his 
service connected disabilities at several VA facilities.  
Upon Remand, an attempt should be made to ensure all relevant 
records are associated with the veteran's claims folder.

Finally, the Board observes that effective September 23, 
2002, certain regulatory changes were made to the criteria 
for evaluating intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  The veteran has not been informed of the 
revised criteria nor has the RO reviewed the veteran's claim 
in conjunction with the new criteria. Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

However, since that time, the rating criteria for the spine 
have again been amended, effective September 26, 2003.  See 
Fed. Reg. 51454-51458 (August 27, 2003) (to be codified as 
amended at 38 C.F.R. § 4.71a, Codes 5235 to 5243, and Plate 
V).  The RO should consider the amended criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, pertaining to intervertebral 
disc syndrome.  

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should contact the Social 
Security Administration and obtain all 
relevant records pertaining to the 
veteran.  In addition, the RO should 
contact the VA facilities at which the 
veteran has received treatment, to 
include the John Cochrane VAMC, the 
Belleville, Illinois, VAMC, and the 
treatment facilities at Ft. Wood, to 
associate all relevant treatment records 
with the veteran's claims folder.  

3.  Thereafter, the RO should schedule 
the veteran for VA examination by a 
neurologist to determine the nature and 
severity of his cervical spine 
disability.  The veteran's claims file 
should be made available to the examiner, 
and the examiner is requested to review 
the claims file in conjunction with the 
examination.  The examination report 
should include the following:

a)  An electromyogram (EMG) and 
nerve conduction studies (NCS) and 
any other tests deemed necessary 
should be conducted.  Range of 
motion studies should be performed, 
and the examiner is requested to 
state the normal range of motion of 
the cervical spine.  The examiner 
should identify and assess any 
objective evidence of pain.  The 
examiner should indicate whether the 
veteran has ankylosis of the spine.

b)  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups.

c)  If neurological involvement is 
identified, the examiner is 
requested to identify the nerve(s) 
involved and indicate whether the 
degree of paralysis is complete or 
incomplete.  If incomplete whether 
the degree is moderate, moderately 
severe, or severe.  The examiner 
should obtain a detailed history as 
to the frequency and length of any 
incapacitating episodes (bed rest 
prescribed by a physician and 
treatment by a physician).  The 
examiner is requested to indicate 
whether the intervertebral disc 
syndrome results in moderate, 
severe, or pronounced impairment.

4.  The RO should schedule the appellant 
for a VA examination by an orthopedist to 
determine the nature and severity of his 
right shoulder disability.  The veteran's 
claims file should be made available to 
the examiner prior to the examination.  
All necessary tests and studies, to 
specifically include x- rays and range of 
motion measurements, should be performed.  
The examiner is requested to state the 
normal ranges of motion of the right 
shoulder.  Additionally, the orthopedist 
should be requested to determine whether 
the disability exhibits weakened 
movement, excess fatigability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.

5.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include consideration of the revised 
rating criteria for intervertebral disc 
syndrome (Diagnostic Code 5293) and 
Fenderson v. West, 12 Vet. App. 119 
(1999) where appropriate and all evidence 
received since the last supplemental 
statement of the case.   If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




